Case 1:20-cv-00220-TWP-DLP Document 19 Filed 03/05/21 Page 1 of 1 PageID #: 1292




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 MARGOT M. LAREW,                                   )
                                                    )
                                 Plaintiff,         )
                                                    )
                            v.                      )       No. 1:20-cv-00220-TWP-DLP
                                                    )
 ANDREW M. SAUL Commissioner of Social              )
 Security,                                          )
                                                    )
                                 Defendant.         )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted her Report and Recommendation on Plaintiff’s Complaint

 for Judicial Review. The parties were afforded due opportunity pursuant to statute and the rules

 of this Court to file objections; none were filed. The Court, having considered the Magistrate

 Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

 Recommendation.

        IT IS SO ORDERED.

        Date:    3/5/2021


 Distribution:

 Catherine Seagle
 SOCIAL SECURITY ADMINISTRATION
 catherine.seagle@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com
